This opinion is subject to administrative correction before final disposition.




                                 Before
                  TANG, J. STEPHENS, and ATTANASIO
                        Appellate Military Judges

                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                        Cameron D. KAY
                 Yeoman Second Class (E-5), U.S. Navy
                             Appellant

                              No. 201900161

                          Decided: 31 October 2019.

   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Captain Aaron C. Rugh, JAGC, USN. Sentence
   adjudged 10 April 2019 by a special court-martial convened at Naval
   Base San Diego, California, consisting of a military judge sitting
   alone. Sentence approved by the convening authority: reduction to
   E-1, confinement for 100 days, and a bad-conduct discharge. 1

   For Appellant: Commander Mark Takla, JAGC, USN.

   For Appellee: Brian Keller, Esq.

                         _________________________




   1 The Convening Authority suspended 10 days of confinement, as recommended
by the military judge.
                        United States v. Kay, No. 201900161


           This opinion does not serve as binding precedent, but
                may be cited as persuasive authority under
                 NMCCA Rule of Appellate Procedure 30.2.

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866. However,
we note that the Entry of Judgment does not accurately reflect the findings.
   The Entry of Judgment reflects that Charge I and its sole Specification
were withdrawn. Pursuant to the pretrial agreement, the parties agreed the
convening authority would withdraw the charge and specification to which
Appellant pleaded not guilty, and that the charge and specification would be
dismissed without prejudice upon announcement of sentence, with such
dismissal to ripen into dismissal with prejudice upon completion of appellate
review in which the findings and sentence have been upheld. 2 However, the
Entry of Judgment merely reflects that the charge and specification were
withdrawn.
    Although we find no prejudice from this error, the appellant is entitled to
have court-martial records that correctly reflect the content of his proceeding.
United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).
Accordingly, the record is returned to the Judge Advocate General for correc-
tion of the Entry of Judgment to properly reflect that Charge I and its Speci-
fication were withdrawn and dismissed with such dismissal to ripen into
dismissal with prejudice upon completion of appellate review in which the
findings and sentence have been upheld.




   2   Appellate Exhibit V at 6.




                                        2
               United States v. Kay, No. 201900161


The findings and sentence are AFFIRMED.


                         FOR THE COURT:




                         RODGER A. DREW, JR.
                         Clerk of Court




                               3